Order entered October 5, 2016




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-16-00054-CV

             CHRISTIAN HEYER, INDIVIDUALLY AND DERIVATIVELY
             ON BEHALF OF WESTERLAND PARTNERS, LLC, Appellant

                                               V.

 CHRISTIAN GROENKE, ERIC PEUS, BRENT PEUS, AND JOSEPH PEUS, Appellees

                         On Appeal from the 191st Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DC-13-08521

                                            ORDER

       We GRANT appellees’ October 3, 2016 unopposed third motion for an extension of

time to file a brief and extend the time to OCTOBER 28, 2016. No further extension will be

granted by this Court.

       We DIRECT the Clerk of the Court to set this appeal at issue.



                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE